FILED
                             NOT FOR PUBLICATION                            SEP 08 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


TOMAS LOPEZ-MEZA,                                No. 14-73874

               Petitioner,                       Agency No. A099-473-569

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                                 Immigration Judge

                             Submitted August 25, 2015**


Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges


      Tomas Lopez-Meza, a native and citizen of Honduras, petitions for review

of the immigration judge’s reasonable fear determination.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In the answering brief, respondent requests remand for further analysis and

explanation of the immigration judge’s decision. We agree the current

immigration judge decision lacks sufficient explanation to permit our review.

      REMANDED directly to the immigration judge.




                                         2                                      14-73874